DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejections
All rejections of claims 19-31 under 35 USC 112(b) are withdrawn in view of amendments to the claims filed on 1/24/22.
 
Rejection of claims 19-31 under 35 USC 112(a) as failing to comply with written description requirement is withdrawn in view of amendments to claims filed on 1/24/22.

Rejection of claims 32-34 under 35 USC 112(a) as failing to provide enablement for preventing cancer is withdrawn in view of amendments to the claims filed on 1/24/22.

Rejection of claims 19-25 and 28 under 35 USC 102(a)(1) over Newman et al is withdrawn.  Applicants have amended the claims to exclude the cardiac glycoside agents disclosed by Newman et a.

Rejection of claims 19-25, 28, 29 and 31 under 35 USC 103 over Newman et al is withdrawn.  Applicants have amended the claims to exclude cardiac glycosides agents disclosed by Newman et al.

Rejection of claim 32 under 35 USC 103 over Brand et al in view of Wermuth et al is withdrawn. Applicants have amended the claims to include a step of radiotherapy which was not disclosed in the cited art.

Rejection of claims 33 and 34 under 35 USC 103 over Brand and Wermuth in further view of Newman is withdrawn.  Applicants have convincingly argued that combining radiotherapy with minaprine would not have been obvious based on the cited art.

New rejections
The following rejections are necessitated by applicants’ amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brieger et al (Ann. Y. Aced. Sci, 1030, p37-42. 2004; Submitted by applicant with IDS on 2/23/22).

Interpretation of claims:
Independent claim 19 is directed to a method for enhancing radiotherapy-mediated cellular cannibalism in cells.  The sole active step in the claimed method is contacting cancer cells with one of the agents recited in the claim.  The reasonable broadest interpretation of the claim 

Brieger et al disclose contacting cancer cells with flurbiprofen and subsequently irradiating said cells (Materials and Methods, page 38; Table 1, page 39). 

Brieger fails to verbatim disclose the following limitations:
Claim 19 and 20 – “for enhancing radiotherapy mediated cellular cannibalism”
Claim 21 – “for enhancing immunogenicity”
Claim 22 – “for inducing a significant anticancer immune response”
Claim 23 – “for potentiating radiotherapy treatment”
Claim 24 – “for treating cancer”
The sole active step in herein rejected claims is contacting cancer cells with at least one of the compounds.  There are no limitations that specify that contacting takes place inside a subject and there are no limitations directed to a step of administering radiotherapy treatment.  The limitations recited above are interpreted as intended use of the method.  Since Brieger discloses the sole active step of contacting cells with flurbiprofen, Examiner is not affording patentable weight to the intended use of the contacted cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brieger et al., ((Ann. Y. Aced. Sci, 1030, p37-42. 2004; Submitted by applicant with IDS on 2/23/22).
Scope of prior art
Brieger et al teach contacting cancer cells with flurbiprofen and irradiating said cells with ionizing radiation ((Materials and Methods, page 38; Table 1, page 39).  Brieger teaches that treatment with flurbiprofen inhibits the irradiation induced secretion of VEGF and bFGF from the cancer cells and thereby lowers irradiation resistance of the tumor (page 39, discussion).

Ascertaining the difference
	Brieger et al teach the problem of tumor resistance to irradiation and demonstrate a solution which involves contacting the tumor cells with flurbiprofen.  Brieger fails to teach administering flurbiprofen to a patient who is undergoing radiotherapy.

Obviousness
At issue is whether one skilled in the art would have found it obvious to combine radiation therapy and flurbiprofen administration in a treatment method of a subject in need of cancer treatment.
obvious to try administering flurbiprofen to a patient undergoing radiotherapy with an expectation that efficacy of radiotherapy would be improved.
Motivation:  
Brieger teaches a problem of tumor resistance to radiation and proposes a solution to said problem that reduces said resistance.  One skilled in the art would have been motivated to adapt Brieger’s solution in order to improve the efficacy of radiation therapy.
Suggestion: 
 Brieger identifies VEGF and bFGF secretion as part of a mechanism of tumor resistance in response to radiation treatment and suggests inhibiting VEGF and bFGF secretion by treating cells with flurbiprofen.
Expectation of success:  
Brieger provides examples where cells 4 types of experiments on 4 different cell lines are compared (Table 1, page 39; Figures 1 and 2, page 40).  The experiments indicate that flurbiprofen reduces secretion of VEGF and bFGF in irradiated cells.  The experiment suggests that the mechanism of tumor resistance to irradiation can be suppressed by administration of flurbiprofen.  Lastly in the last paragraph on page 41, Brieger suggests that flurbiprofen can be used as a sensitizer.

Limitations of the dependent claims:
Regarding the timing of administration of flurbiprofen:
One skilled in the art would have found it obvious to determine through routine experimentation the optimal time period between flurbiprofen administration and irradiation.  The time interval between the two steps would be optimized for optimal radio sensitization of the cancer cells.
Regarding type of cancer:

Regarding limitation directed to intended use of the sensitization method:
Claim 19 and 20 – “for enhancing radiotherapy mediated cellular cannibalism”
Claim 21 – “for enhancing immunogenicity”
Claim 22 – “for inducing a significant anticancer immune response”
Claim 23 – “for potentiating radiotherapy treatment”
Claim 24 – “for treating cancer”
By practicing the method suggested by Brieger one skilled in the art would inherently meet the above limitations.  Inherency is based on the same active steps of the recited claims and of the method suggested by Brieger.

Claim objections
Claims 25 and 26 are objected to as being dependent on a rejected claim but would be allowable if presented in independent format.

Allowable subject matter
Claims 32 and 24 are allowed.  Closest art is Brand et al (WO 2012/018761).  Art teaches treatment of cancer via administration of minaprine.  Art fails to teach or suggest a combination treatment which comprises administration of minaprine and radiotherapy.
 
Conclusion
Claims 17-32 and 34 are pending
Claims 17-18 are withdrawn
Claims 19-24 and 27-31 are rejected
Claims 25-26 are objected to
Claims 32 and 34 are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628